Citation Nr: 0215402	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Whether the injuries sustained by the veteran in an 
October 1992 motor vehicle accident were due to his own 
willful misconduct for the purposes of entitlement to service 
connection for the residuals of the accident, including 
headaches.  

4.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals synovectomy, instability, left 
ankle.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of patellar strain of the left knee. 

6.  Entitlement to a compensable evaluation for arthritic 
changes of the thoracic spine.  

7.  Entitlement to a compensable evaluation for residuals of 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1987 to March 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision and a 
July 1997 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint Louis, 
Missouri. 

In July 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran does not manifest a right knee disorder.

2.  The veteran does not manifest a right ankle disorder.  

3.  Injuries sustained in a motor vehicle accident in October 
1992 were the result of the veteran's reckless and wanton 
disregard for his own personal safety.  

4.  Post-operative residuals synovectomy, instability, left 
ankle, are characterized by 15 degrees of dorsiflexion and 35 
degrees of plantar flexion.  

5.  Post-operative residuals synovectomy, instability, left 
ankle, result in no more than marked limitation of motion.  

5.  Residuals of patellar strain of the left knee are not 
characterized by instability or limitation of motion.

6.  Arthritic changes of the thoracic spine result in no 
limitation of motion.  

7.  Residuals of lumbosacral strain result in no more than 
slight subjective symptoms.  


CONCLUSIONS OF LAW

1.  Service connection is unwarranted for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

2.  Service connection is unwarranted for a right ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

3.  Injuries received in a motor vehicle accident in October 
1992 resulted from the veteran's own willful misconduct.  38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1, 
3.303 (2001).

4.  The criteria for an initial evaluation in excess of 20 
percent for post-operative residuals synovectomy, 
instability, left ankle, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5271 (2001).

5.  The criteria for an initial evaluation in excess of 10 
percent for residuals of patellar strain of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2001).

6.  The criteria for an initial compensable evaluation for 
arthritic changes of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5003 (2001).

7.  The criteria for an initial compensable evaluation for 
residuals of lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Right Knee

Service medical records and post-service medical records fail 
to establish the presence of a right knee disorder.  An April 
1996 VA general medical examination resulted in diagnoses 
that included a normal right knee examination, and x-ray 
examination at that time revealed normal knees.  X-ray 
examination of the knees in June 1999 reportedly was normal, 
and an examiner, who diagnosed bilateral knee arthralgia, 
concluded that the veteran's symptoms were all "subjective 
in nature."  Pain, without objective pathology, is not a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), dismissed, in part, vacated, in part (on other 
grounds), 259 F.3d. 1356 (Fed. Cir. 2001).  As such, the 
examiner's diagnosis of arthralgia fails to provide competent 
medical evidence of a current disability, particularly when 
read together with the examiner's conclusion that the veteran 
manifested only subjective symptoms and the lack of other 
competent evidence of a right knee disorder either in service 
or after service.  Because there is no competent medical 
evidence of a current right knee disorder, service connection 
for a right knee disorder is unwarranted.    

Right Ankle

There is conflicting evidence as to whether the veteran 
manifests a current right ankle disorder.  X-ray examination 
of the ankle in April 1996 was normal, and physical 
examination revealed a normal gait and full pronation and 
supination of the feet.  Diagnoses included contusion of the 
right ankle.  X-ray examination of the ankles in November 
1996 also was normal, and examination revealed normal range 
of motion in the ankle.  A bone scan, however, revealed 
possible post-traumatic injury of the right heel, as well as 
degenerative changes degenerative changes versus post-
traumatic injury, bilateral metatarsal phalange joints.  That 
month the veteran was prescribed braces for both ankles.  A 
December 1996 entry also makes reference to x-ray examination 
and to degenerative joint disease of the ankles.  A January 
1997 VA hospital report references degenerative joint disease 
and chronic ankle instability.  That report appears to 
indicate that a bone scan of the ankles was normal, as were 
x-rays, but appears also to indicate that the bone scan was 
positive at the plantar heel.  In June 1999, the veteran 
underwent a VA examination; x-ray examination of the ankle 
was negative; the examiner diagnosed right ankle arthralgia 
and concluded that the nature of the veteran's complaints 
were subjective.  

The most recent VA examination report reflects that there is 
no objective evidence of disability.  This opinion, together 
with the findings set forth in the report of that examination 
and results of the x-rays taken at that time, constitutes the 
most recent evidence with respect to whether the veteran 
suffers from a current disability.  The examiner, 
furthermore, predicated his opinions on a review of the 
entire claims file.  The Board, therefore, finds this 
evidence more probative of whether the veteran manifests a 
current disability than it does any conflicting evidence in 
the claims file.  The Board finds, as such, that the veteran 
does not manifest a right ankle disorder.  Because the 
veteran does not manifest a current disorder, service 
connection for a right ankle disorder is unwarranted.  

Headaches

Appellant claims entitlement to service connection for 
headaches he attributes to a motor vehicle accident in 
service.  In October 1992, while in service, the veteran was 
involved in a motor vehicle accident.  In November 1992, the 
veteran complained of continuing headaches; the provisional 
diagnosis was probable post-concussion headaches.  In 
November 1993, however, the veteran reported that he no 
longer experienced headaches from the prior motor vehicle 
accident.  

During a VA neurologic examination in April 1996, the veteran 
complained of intermittent headaches dating to a motor 
vehicle accident in 1992.  The MRI was normal, and no 
migraine characteristics were elicited.  The diagnosis was no 
primary central or peripheral nervous system disease or 
injury.  

In November 1996, the veteran complained of burning headaches 
that he indicated had their onset two years earlier.  The 
diagnostic impression was headaches, although there was some 
question as to whether the headaches were tension headaches 
or migraine headaches.  The health care provider prescribed 
Tylenol and Compazine.  

During a hearing in January 1997, the veteran indicated that 
he experienced headaches as of the date of a motor vehicle 
accident in service.  He indicated that he continued to 
experience headaches, which were treated with Compazine.  

There is no medical opinion linking headaches treated after 
service to the October 1992 motor vehicle accident.  However, 
even were on to assume, for the sake of argument, the 
possibility that headaches were that result of the accident 
in service, police reports reflect that both the veteran and 
the driver of the vehicle in October 1992 were intoxicated.  
A March 1993 discharge report, further, reflects an admission 
by the veteran that he had been involved in a motor vehicle 
accident after allowing a lower enlisted person to "drive 
drunk."  

Service connection may not be granted in cases where the 
disability at issue resulted from the veteran's own willful 
misconduct.  An injury or disease incurred during service is 
generally regarded to be in line of duty unless it was the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Such an act involves 
deliberate or intentional wrongdoing, with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death. 38 C.F.R. § 
3.1(n).  See also Smith v. Derwinski, 2 Vet. App. 241, 243-
246 (1992) (incurrence in the "line of duty" is presumed 
unless willful misconduct is shown to have occurred by a 
preponderance of the evidence).

The veteran's decision to enter a motor vehicle driven by an 
individual who himself was intoxicated constituted reckless 
and wanton disregard for his own personal safety.  The 
veteran's actions, therefore, consisted willful misconduct, 
which, in turn, resulted in the injuries sustained in the 
subsequent accident.  To the extent that the veteran 
experiences headaches as a result of the October 1992 motor 
vehicle accident, those headaches are the result of willful 
misconduct and were not incurred in the line of duty.  
Service connection, therefore, is not warranted for 
headaches.  


Initial Evaluations

The Board observes that the veteran's appeal of the 
evaluations assigned arises from an initial rating decision, 
which established entitlement to compensation for the 
disabilities at issue and which assigned those disabilities 
initial evaluations.  Therefore, it is not the present level 
of disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Also, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

Background

During a VA general medical examination in April 1996, the 
veteran demonstrated a normal gait and a fast stride; he was 
able to walk on his toes and heels and had full pronation and 
supination of the feet.  Eversion was present to 45 degrees, 
and inversion was present to 40 degrees.  Dorsiflexion was 
present to 45 degrees on the left, as opposed to 50 degrees 
on the right.  Plantar flexion was present to 35 degrees on 
the left, as opposed to 30 degrees on the right.  The knees 
were symmetrical, non-tender, and without effusion, although 
there was some crepitus on the right.  The veteran 
demonstrated flexion to 30 degrees with complaints of pain on 
the left Achilles.  There was no muscle atrophy, calves were 
symmetrical, and there was no muscle herniation or 
fasciculation.  Strength was 5/5, and the Achilles was of 
normal alignment, although there was tenderness on the left.  
Although diagnoses included mild spine scoliosis, and 
addendum to the examiner's report reflects that x-rays did 
not support the diagnosis.  X-ray examinations revealed 
normal knees and ankles, as well as a normal lumbar and 
thoracic spine.  

Examination of the knees in October 1996 revealed flexion to 
130 degrees.  

In November 1996, the veteran complained of ankle pain.  He 
also complained of back pain.  He had normal range of motion 
in the ankles and no swelling.  The back demonstrated 95 
degrees forward flexion, left lateral tilt to 25 degrees on 
the right, and right lateral tilt to 30 degrees on the left.  
The veteran had normal heel to toe walk and no spasm.  X-ray 
examination revealed mild straightening of the lumbosacral 
curve.  X-ray examination revealed the ankles to be normal, 
although a bone scan revealed a post-traumatic injury to the 
left heel, as well as degenerative changes versus post-
traumatic injury of the metatarsal phalangeal joints.  A 
November 1996 entry also reflects that the veteran was 
prescribed braces for both ankles.  

In December 1996, examination revealed a normal lumbosacral 
spine.  There was tenderness over the right lower back.  
Movement was good in all directions.  Ankle movement 
reportedly was good, although in January 1997 the veteran 
underwent arthroscopy of the left ankle, a report of which 
reflects an initial impression of degenerative joint disease 
and chronic ankle instability.  

During a hearing in January 1997, the veteran complained of 
left ankle instability and indicated that he was issued 
braces for the ankles.  He complained of pain in the right 
knee and indicated that although no brace had been 
prescribed, he would occasionally wrap a bandage around the 
knee and that the knee would give out.  He also complained of 
back pain and spasms and indicated that he sometimes 
experienced a loss of feeling in the legs; he also indicated 
that his back would sometimes go out.  

In December 1997, the veteran complained of swelling in the 
ankle and feet and of limitation of dorsiflexion.  
Impressions included internal derangement of the left ankle 
and left knee.  

During a VA examination in June 1999, the gait was normal.  
An examiner noted 15 degrees of dorsiflexion and 40 degrees 
of plantar flexion of the ankle.  Inversion and eversion were 
unrestricted and not painful.  There was normal alignment of 
the knees; both knees demonstrated extension to 0 degrees and 
flexion to 135 degrees, both actively and passively, without 
pain and without tenderness.  There was no effusion and 
tenderness in the area of the knees.  The spine was not 
scoliosed, there was no loss of lumbar lordosis, and there 
was a normal thoracic kyphosis.  There was no thoracic or 
lumbar spasm or tenderness.  Range of motion consisted of 90 
degrees flexion, 30 degrees lumbar extension, 30 degrees 
right lateral bend, 35 degrees left lateral bend, and 
thoracic rotation to 45 degrees, without complaints of pain.  
The examiner concluded that there would be no change in the 
range of motion or evidence of weakness of the spine knees or 
ankles during any episodes of increased pain.  Diagnoses 
consisted of knee arthralgia, ankle arthralgia, thoracic 
pain, and lumbar pain.  The examiner added in an addendum 
that the veteran's complaints of pain did not significantly 
limit functional ability and that there was no evidence of 
weakened movement or excessive fatigability, no lack of 
coordination, and, thus, "no change in motion."  In 
addition, a subsequent addendum reveals that x-ray 
examination of the knees and ankles revealed no abnormality.  

During a VA examination in October 2001, the veteran reported 
that the ankle would pop and grind with overuse.  Examination 
revealed mild to moderate tenderness.  Dorsiflexion was 
limited to 0 to 15 degrees.  Plantar flexion was limited from 
0 to 35 degrees.  Gait was normal; there was no visible 
swelling.  According to the examiner, there was objective 
evidence of pain on motion, but no evidence of instability. 

During the October 2001 examination, the veteran also 
complained of knee pain; he indicated that the left knee 
would give way and would swell.  Examination revealed the 
knee to be normal in color.  There was no swelling, although 
there was mild tenderness.  There was no instability.  Range 
of motion was full from 0 to 140 degrees.  The examiner 
concluded that there was objective evidence of pain with 
extreme end point of flexion, but no objective evidence of 
instability.  Diagnoses included residuals of patellar 
strain, left knee, without loss of range of motion, minimal 
pain on motion and without instability and postoperative 
residuals of synovectomy of the left ankle with objective 
evidence of pain on motion with moderate loss of range of 
motion, but no evidence of instability on examination.

Post-operative Residuals Synovectomy, Instability, Left Ankle

Post-operative residuals synovectomy, instability, left ankle 
is evaluated as 20 percent disabling under diagnostic code 
5271, pertaining to limitation of motion of the ankle.  
Limitation of motion of the ankle warrants a 10 percent 
evaluation if moderate and a 20 percent evaluation if marked.  
A higher schedular evaluation is not warranted for limitation 
of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Appellant is in receipt of the highest available schedular 
evaluation under diagnostic code 5271.  A higher evaluation 
is available for ankylosis, if the ankle is ankylosed between 
30 and 40 degrees plantar flexion or 0 and 10 degrees 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The 
ankle is not ankylosed, let alone ankylosed in such a 
position as to warrant an evaluation in excess of 20 percent.  
Post-operative residuals synovectomy, instability, left 
ankle, is characterized by 15 degrees of dorsiflexion and 35 
degrees of plantar flexion.  Post-operative residuals 
synovectomy, instability, left ankle, results in no more than 
marked limitation of motion.  A higher evaluation is not 
warranted.  

Residuals of Patellar Strain of the Left Knee

Residuals of patellar strain of the left knee is evaluated as 
10 percent disabling under diagnostic code 5257.  Under that 
diagnostic code, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent evaluation if slight, a 20 
percent evaluation if moderate, and a 30 percent evaluation 
if severe.  38 C.F.R. § 4.71a, Diagnostic Code.  The 
preponderance of the evidence indicates that the left knee is 
not characterized by instability or limitation of motion, 
although he has complaints of pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  He is more than adequately 
compensated by the current evaluation, and a higher 
evaluation is unwarranted.  

Arthritic Changes of the Thoracic Spine

Arthritic changes of the thoracic spine are evaluated as 
noncompensable under diagnostic code 5003.  Under diagnostic 
code 5003, degenerative arthritis, generally, is evaluated 
based upon limitation of motion under the appropriate 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

In addition, where there is x-ray evidence of involvement two 
or more major joints or minor joint groups, a 20 percent 
evaluation is available, if there are incapacitating 
exacerbation; a 10 percent evaluation is otherwise available 
for such involvement.  A rating based upon involvement of two 
or more major joints or minor joints groups, however, may not 
be combined with a rating based upon limitation of motion.  
Id. 

Limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if slight and a 10 percent 
evaluation if either moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  

Arthritic changes of the thoracic spine result in no 
limitation of motion.  No other major joints or minor joint 
groups are affected by service-connected arthritis.  Further, 
even were one to assume for the sake of argument that post-
operative residuals synovectomy, instability, left ankle, is 
characterized by arthritic changes, a 20 percent evaluation 
is already in place for that disability.  Without limitation 
of motion, a compensable evaluation is not warranted for 
arthritic changes of the thoracic spine. 

Residuals of Lumbosacral Strain

Residuals of lumbosacral strain is evaluated as 
noncompensable under diagnostic code 5295.  Lumbosacral 
strain warrants a noncompensable evaluation if characterized 
by slight subjective symptoms only and a 10 percent 
evaluation if it results in characteristic pain on motion.  
Lumbosacral strain warrants a 20 percent evaluation if the 
disability is characterized by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted if 
the disability is severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Residuals of lumbosacral strain result in no more than slight 
subjective symptoms.  The veteran's disability results in no 
limitation of motion.  Although service medical records 
reflect some reference to spasms in April 1994, post-service 
medical records reflect that spasms are not present on 
examination, and that the veteran does not experience 
characteristic pain on motion.  A higher evaluation is 
unwarranted.  

CONCLUSION

The Board notes that, in October 2002, the veteran submitted 
correspondence to the Board with attached evidence consisting 
of (1) a December 1992 letter from a physician who indicated 
that the veteran was not disrespectful when treated in 
October 1992 and (2) what appears to be a record of jumps 
performed by the veteran during service.  The veteran 
indicated in the letter that he waived consideration of this 
evidence by the RO and wished to have the evidence reviewed 
by the Board in connection with his claim.  

The Board has considered the October 2002 submission in 
connection with the veteran's claims; that letter and its 
attachments do not alter the Board's analysis.  The veteran 
did not indicate in the October 2002 letter that there 
existed other pertinent evidence that he wished to have the 
Board obtain.  The attached December 1992 letter, 
furthermore, is a duplicate of a letter already a part of the 
claims file.  Finally, the record of jumps submitted by the 
veteran adds no additional information pertinent to the 
veteran's claims.  The Board, in its analysis, does not 
question that the veteran engaged in parachute jumps; 
however, it has denied service connection for a right knee 
disorder and a right ankle disorder based upon its 
determination that the veteran does not manifest either 
disorder.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001  This 
law, which sets forth development requirements, is applicable 
to the veteran's claim, at least with respect to the duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case of the type of evidence needed to 
substantiate these claims.  Furthermore, VA has obtained all 
available pertinent evidence identified by the appellant.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

